DETAILED ACTION
This is an allowance of all claims filed on 07/07/2021. Claims 1-20 are pending. Claims 1, 4, 8, 11, 15 and 18 have been amended. After review, Claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021 was filed after the mailing date of the allowance on 07/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites the following allowable limitation: “maintaining a per region delta log for changes to the active journal entries of the metadata pages in the low tier storage;”
Closest prior art Fliam et al. [US 2013/0204961] appears to teach a content aware storage, which stores data in multiple tier and LRU algorithm to manage data in tiers.
ARONOVICH et al. [US 2018/0203614] appears to teach managing metadata in storage tiers.
Goss et al. [US 2011/0231596] appears to teach LRU metadata eviction from higher tier to the lower tier.
However, the prior arts on record alone or in combination do not appear to teach maintaining a delta log for changes to the active journal entries of the metadata pages in the low tier storage. Based on this rationale, Claim 1 and its dependent claims 2-7 are allowed.

Independent claim 15 recites the same allowable limitation as claim 1. Therefore, under the same rationale of allowance of claim 1 and its dependent claims, Claim 15 and its dependent claims 16-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MASUD K KHAN/Primary Examiner, Art Unit 2132